Case 3:20-cv-00290-SMY Document 123 Filed 08/16/21 Page 1 of 6 Page ID #1240




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ANTHONY WILLIAMS,                                  )
                                                       )
                           Plaintiff,                  )
                                                       )
    vs.                                                )    Case No. 20-CV-290-SMY
                                                       )
    PERCY MYERS, BILLY JO FIKUART,                     )
    and WEXFORD HEALTH SOURCES,                        )
    INC.                                               )
                                                       )
                           Defendants.                 )

                               MEMORANDUM AND ORDER

YANDLE, District Judge:

          Plaintiff Anthony Williams filed the instant lawsuit pursuant to 42 U.S.C. § 1983 alleging

violations of his constitutional rights while he was incarcerated at the Pinckneyville Correctional

Center (Doc. 60). Specifically, he alleges that Defendants Myers and Fikuart were deliberately

indifferent to his medical needs following ear surgery (Count I) and that Defendant Wexford

Health Sources, Inc., maintained an unconstitutional policy and practice of delaying approval for

follow-up medical care (Count II).1

          Now pending before the Court is Defendants Percy Myers and Billy Jo Fikuart’s Motion

for Summary Judgment on Exhaustion of Administrative Remedies (Doc. 59). Williams filed a

response (Doc. 106). Based upon the undisputed material facts in the written submissions of the

parties, the Court finds that a hearing on the motion pursuant to Pavey v. Conley, 544 F.3d 739

(7th Cir. 2008) is unnecessary. For the following reasons, the Motion for Summary Judgment is

GRANTED in part and DENIED in part.


1
  Wexford was added to this lawsuit by operation of the Second Amended Complaint (Doc. 107) and filed a Motion
to Dismiss (Doc. 115) that will be addressed by separate order. Wexford has not joined the motion for summary
judgment.

                                                Page 1 of 6
Case 3:20-cv-00290-SMY Document 123 Filed 08/16/21 Page 2 of 6 Page ID #1241




                                          Factual Findings

        The following facts are undisputed. Plaintiff Anthony Williams underwent surgery on his

left ear on August 14, 2019. He was transferred to Illinois River Correctional Center on September

4, 2019. While at Illinois River, he submitted a grievance regarding follow up care after his surgery

on September 13, 2019 (Doc. 60-1, p. 26). In the grievance, Williams complained that he was

directed to have a follow up visit within 8-10 days of his surgery, that Pinckneyville staff did not

send him for his follow up visit, and that he had not seen a doctor since his surgery (Id.). He also

complained that since arriving at Illinois River, the stitches in his left ear broke, that he still could

not hear with that ear, that he suffered from headaches, and that medical staff at Illinois River had

done nothing to help him (Id. 26-27). He stated that his surgeon was Dr. Prateek Strinet and that

the medical director at Pinckenyville, who was in “medical violation,” was Dr. Myers (Id. 27). He

sought damages for “Pinckneyville’s negligence” (Id. 28). The grievance form that Williams used

instructed him to provide “the names or identifying information for each person involved” and

directed him to send grievances about “issues from another facility except personal property

issues” directly to the Administrative Review Board (“ARB”) (Id. 26). The ARB received the

grievance on September 20, 2019 and responded that Williams should have grieved “medical

issues” by sending a grievance to his counselor at his current facility, regardless of where it

occurred (Id. 25).

        Williams then submitted a grievance dated September 29, 2019 to Big Muddy River

Correctional Center (where he was housed at the time) and checked a box indicating that he was

grieving medical treatment at Pinckneyville (Id. 23). In the body of the grievance, he stated that

he should not have been transferred to Illinois River and Big Muddy because he had a medical

hold from Pinckneyville (Id.). He further stated that the transfers prevented him from receiving



                                              Page 2 of 6
Case 3:20-cv-00290-SMY Document 123 Filed 08/16/21 Page 3 of 6 Page ID #1242




follow up care and caused a staph infection, pain, and suffering (Id. 23-4). The grievance was

denied by his counselor on October 4, 2019 (Id.). The grievance officer recommended that the

grievance be denied because transfer decisions cannot be grieved and the health care unit indicated

that he had received appropriate medical care (Id. 22). Big Muddy’s warden concurred on

November 20, 2019 (Id.) and the Acting Director of the Illinois Department of Corrections

concurred with the ARB’s recommendation that the grievance be denied on December 11, 2019

(Id. 21). Williams filed this case on March 18, 2020 (Doc. 1).

                                           Discussion

       Summary judgment is proper if there is no genuine issue as to any material fact and the

movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). Once a properly

supported motion for summary judgment is made, the adverse party must set forth specific facts

showing there is a genuine issue. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

       Under the Prison Litigation Reform Act, a prisoner may not bring a lawsuit about prison

conditions unless and until he has exhausted all available administrative remedies. 42 U.S.C. §

1997e(a); Pavey, 544 F.3d at 742. “The exhaustion requirement is an affirmative defense, which

the defendants bear the burden of proving.” Pavey, 663 F.3d at 903. To properly exhaust

administrative remedies, the prisoner must “file complaints and appeals in the place, and at the

time, the prison’s administrative rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th

Cir. 2002). Strict adherence to the exhaustion requirement is required. Dole v. Chandler, 438 F.3d

804, 809 (7th Cir. 2006).

       An inmate in the custody of the Illinois Department of Corrections (“IDOC”) must follow

the grievance process outlined in the Illinois Administrative Code to exhaust his claims. 20 ILL

ADMIN. CODE § 504.800, et seq. The inmate is required to file a grievance with the counselor

within 60 days of the discovery of an incident, occurrence, or problem. 20 ILL ADMIN. CODE §
                                           Page 3 of 6
Case 3:20-cv-00290-SMY Document 123 Filed 08/16/21 Page 4 of 6 Page ID #1243




504.810(a). The grievance must contain factual details regarding each aspect of the prisoner’s

complaint, including what happened, when, where, and the name of the person who is the subject

of the complaint, and, if the prisoner does not know the name, they must describe such person with

as much detail as possible. 20 ILL ADMIN. CODE § 504.810(c). If the complaint is not resolved

through a counselor, the grievance may be submitted to a grievance officer who must render a

written recommendation to the Chief Administrative Officer (“CAO”). 20 ILL ADMIN. CODE §

504.830(e). The CAO then advises the inmate of the final decision on the grievance. Id.

       If not satisfied with the decision of the CAO, an inmate may appeal to the ARB. 20 ILL

ADMIN. CODE § 504.850(a); see also Dole, 438 F.3d at 806-07. The appeal must be received by

the ARB within 30 days after the date of the CAO’s decision. 20 ILL ADMIN. CODE § 504.850(a).

The inmate must attach copies of the Grievance Officer’s report and the CAO’s decision to his

appeal. Id. The ARB will submit a written report of its findings and recommendations to the

IDOC Director who shall review the same and make a final determination. 20 ILL ADMIN. CODE

§ 504.850(d) and (e). The Administrative Code allows an inmate to submit a grievance directly to

the ARB in certain limited circumstances; protective custody placement, involuntary psychotropic

medication, and disciplinary or other issues that arose at a facility other than the facility where the

prisoner is currently housed. 20 ILL ADMIN. CODE § 504.870.

       Defendants’ main argument is that Williams did not exhaust his administrative remedies

because the September 13, 2019 grievance was sent to the ARB instead of to Williams’ counselor.

At the time Williams submitted the grievance, the Administrative Code directed that it be

submitted to his counselor. However, the form Williams used directed him to submit the grievance

directly to the ARB. Although “[p]roper exhaustion demands compliance with an agency’s

deadlines and other critical procedural rules . . . ,” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006),



                                             Page 4 of 6
Case 3:20-cv-00290-SMY Document 123 Filed 08/16/21 Page 5 of 6 Page ID #1244




the PLRA “does not invite prison and jail staff to pose guessing games for prisoners.” Hill v.

Snyder, 817 F.3d 1037, 1040 (7th Cir. 2016). Providing an inmate with a form that is contrary to

the Administrative Code invites such a guessing game and should not inure to the inmate’s

detriment.2 The September 13, 2019 grievance named Myers as being in “medical violation” and

stated that Williams had not been seen by a doctor since his surgery. As such, the grievance is

sufficient to exhaust Williams’ administrative remedies as to his deliberate indifference claim

against Myers.

        Defendants also argue that the September 13, 2019 grievance is insufficient to exhaust

Williams’ administrative remedies as to Fikuart because it did not name her, provide any

information as to her identity, and did not specifically state that he had “issues at Pinckneyville

with his stitches, insufficient wound care, or issues with a nurse” (Doc. 60, p. 7). Grievances are

not meant to mirror Complaints filed in federal court, nor is a plaintiff required to set forth every

theory of relief that he may present in a Complaint or to identify every defendant later sued. See

Jones v. Bock, 549 U.S. 199, 219 (2007). However, grievances must provide the prison with “a

fair opportunity to address his complaint.” Maddox v. Love, 655 F.3d 709, 722 (7th Cir. 2011).

        Williams did not identify Fikuart or any nurse at Pinckneyville in the grievance. While he

generally stated that “Pinckneyville” was negligent in his care and treatment following surgery

and described the symptoms that he endured after his transfer, he did not attribute his condition to

any act or omission by Fikuart. As such, the grievance fails to exhaust administrative remedies as

to Fikuart. See Roberts v. Neal, 745 F.3d 232, 235-6 (7th Cir. 2014) (discussing a grievance that

wholly failed to name a nurse and any action by the nurse, who was later named in the Complaint);

Knox v. Rhodes, 2010 WL 3937389 (S.D. Ill. 2010) (finding that reference to “prison official


2
  Williams provided an affidavit indicating that he was unaware that the Administrative Code directed him to submit
this grievance to his counselor (Doc. 106-1, p. 3).

                                                  Page 5 of 6
Case 3:20-cv-00290-SMY Document 123 Filed 08/16/21 Page 6 of 6 Page ID #1245




staffs” in general was insufficient to identify the defendants in that case). See also Ambrose v.

Godinez, 510 Fed.Appx. 470 (7th Cir. 2013) (affirming judgment where defendants were not

named in the grievances by “name or inference”).

                                                  Conclusion

           For the foregoing reasons, Defendants Myers and Fikuart’s Motion for Summary Judgment

on Exhaustion of Administrative Remedies (Doc. 59) is GRANTED in part and DENIED in

part.3 The claim against Fikuart in Count I of the Second Amended Complaint (Doc. 107) is

DISMISSED without prejudice.

           IT IS SO ORDERED.

           DATED: August 16, 2021



                                                             STACI M. YANDLE
                                                             United States District Judge




3
    Defendants’ Motion to File Reply Brief (Doc. 110) is DENIED, and the reply brief (Doc. 111) is STRICKEN.

                                                  Page 6 of 6
